Title: From James Madison to William B. Randolph, 23 November 1824
From: Madison, James
To: Randolph, William B.


        
          Dr. Sir
          Novr. 23. 1824
        
        I have recd your letter of the 20th. inst. Whatever satisfaction I might feel at your being placed in a situation preferred to the one you hold, such have been the no. & nature of resorts to me in reference to vacant offices as to have presented the general rule of abstaining from requested interpositions; In the present case, I cd. not interpose very consistently with the course observed towards one who has the same object in view with yourself. With friendly respects & good wishes
      